REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2006/0098784) discloses a grid (fig. 10) comprising: a plurality of X-ray absorption plates (101); and a carrier body (104) to which the plurality of X-ray absorption plates are fastened, wherein the carrier body is configured in a meander shape (as seen by the curves in fig. 10) with a plurality of linearly extending subsections (on the left side of fig. 10) and curve sections connecting the plurality of linearly extending subsections with one another (as seen by the curves in fig. 10 prior to being cut out after folding (par. 55)) , and wherein at least one X-ray absorption plate of the plurality of X-ray absorption plates (101) is arranged in each linearly extending subsection of the plurality of linearly extending subsections. 
However, the prior art fails to disclose or fairly suggest an anti-scatter grid for an X-ray beam detector, the anti- scatter grid including: wherein the carrier body is configured as elastically deformable at least in the curve sections, in combination with all of the other recitations in the claim. 

Regarding claim 14 and its dependent claim(s), if any, the prior art (e.g., US 2006/0098784) discloses a device comprising: an anti-scatter grid (title) comprising: a plurality of X-ray absorption plates (101); and a carrier body (104) to which the plurality of X-ray absorption plates are fastened, wherein the carrier body is configured in a meander shape with a plurality of linearly extending subsections and curve sections connecting the plurality of linearly extending subsections with one another (fig. 10), and wherein at least one X-ray absorption plate of the plurality of X-ray absorption plates (101) is arranged in each linearly extending subsection of the plurality of linearly extending subsections.
However, the prior art fails to disclose or fairly suggest an X-ray beam detector for a medical X-ray imaging system, the X-ray beam detector including: an anti-scatter grid including: wherein the carrier 

Regarding claim 16 and its dependent claim(s), if any, the prior art (e.g., US 2006/0098784) discloses a system comprising: an anti-scatter grid (title) for an X-ray beam detector (2), the anti-scatter grid comprising: a plurality of X-ray absorption plates (101); and a carrier body (104) to which the plurality of X-ray absorption plates are fastened, wherein the carrier body is configured in a meander shape with a plurality of linearly extending subsections and curve sections connecting the plurality of linearly extending subsections with one another (fig. 10), and wherein at least one X-ray absorption plate of the plurality of X-ray absorption plates is arranged in each linearly extending subsection of the plurality of linearly extending subsections (left side of fig. 10).
However, the prior art fails to disclose or fairly suggest a medical X-ray imaging system including: an anti-scatter grid for an X-ray beam detector, the anti-scatter grid including: wherein the carrier body is configured as elastically deformable at least in the curve sections, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884